Citation Nr: 1023370	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-24 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral keratoconus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to August 
1986 and from February 2004 to November 2004.  In between his 
periods of active duty, he participated in reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision of the 
St. Petersburg, Florida regional office (RO) of the 
Department of Veterans Affairs (VA).  The rating decision 
granted the Veteran's claim of entitlement to service 
connection for bilateral keratoconus and assigned a 
noncompensable rating effective November 2004.  The rating 
decision further noted that the claim was being awarded on an 
aggravation basis, and that the pre-service level of 
disability was 30 percent.  Offset for the degree of in-
service aggravation, the noncompensable evaluation was 
assigned.

In March 2010, the Veteran, accompanied by his authorized 
representative, appeared at a hearing held before the 
undersigned Acting Veterans Law Judge in St. Petersburg, 
Florida.  A transcript of that hearing has been associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends both his vision has worsened since his 
disability rating was assigned.  He further asserts that his 
initial evaluation should have been higher, on the basis that 
his disability was incurred in, rather than aggravated by, 
service.  In other words, he contests the 30 percent offset 
for pre-service disability. 

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  With 
respect to the Veteran's reserve service, applicable laws and 
regulations also permit service connection for disability 
resulting from disease or injury incurred in, or aggravated 
while, performing active duty for training (ACDUTRA) or 
inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 
101(22), (24) (West 2002); 38 C.F.R. § 3.6 (2009).

In this case, the Veteran was granted service connection for 
bilateral keratoconus under a theory of in-service (active 
duty) aggravation of a pre-existing condition.  As such, 
although his eye disability was evaluated as 30 percent 
disabling, he was assigned a noncompensable rating, 
offsetting for the pre-service level of disability. See 
38 C.F.R. § 3.322.  

Regarding to the Veteran's contention that his disability was 
incurred in service, rather than aggravated by service, the 
Board notes that the record reflects bilateral keratoconus 
was diagnosed in 1998.  The Veteran's service treatment 
records show that his left eye was injured, and that he 
reported irritation of his right eye, during ACDUTRA in May 
1989.  In addition to the 1989 left eye injury, the record 
also shows the following incidents: private medical treatment 
on June 19, 1991 for metal shavings that went into both of 
his eyes; and in-service treatment in September 2004 for an 
injury to the right eye.  The record also reflects multiple 
treatments for conjunctivitis and indicates that the Veteran 
would leave his contacts in for prolonged periods of time 
(see a June 1991 private treatment note stating that the 
Veteran had left his contacts in for two weeks).

To support his contention that in-service injury resulted in 
bilateral keratoconus, the Veteran has submitted evidence 
that keratoconus can be caused by injury to the eyes.  
Specifically, he submitted an August 2007 e-mail from an 
individual at the National Eye Institute stating that 
keratoconus may be caused by inherited corneal abnormality, 
eye injury, or certain eye or systemic diseases.  

A June 2005 VA examiner identified the cause of the Veteran's 
keratoconus as genetic, but the Veteran has contended that he 
does not have a family history of that condition.  An August 
2007 letter from his private physician states that, although 
the exact etiology of keratoconus is unknown, in the absence 
of any family history of that condition and in the absence of 
improper fitting of contacts, excessive eye rubbing, or 
chronic eye allergies, it was very possible that previous 
injuries to the Veteran's eyes led to the current disability.  
The Veteran's private physician submitted a November 2008 
statement indicating that the Veteran's keratoconus was 
likely aggravated by exposure to environmental factors, such 
as wind and dust, during his second term (2004) of active 
duty service.  

The Veteran was afforded another VA examination for 
keratoconus in April 2009, but the examiner reported only on 
the current severity of the disability and did not opine as 
to etiology.  As stated, service connection was granted on 
the basis of aggravation of a pre-existing condition.

As the Veteran has presented evidence, in the form of 
information from the National Eye Institute and a 2007 letter 
from his private physician, that his disability may be 
related to an eye injury and the evidence reflects that he 
sustained at least one other eye injury during ACDUTRA, the 
Board finds that a supplemental opinion is needed to 
determine whether the service-connected eye disability was 
incurred in service or instead preexisted and was aggravated, 
as was determined by the RO.  

Further, in regard to the noted June 1991 bilateral eye 
injury, the Veteran's service records reflect that he earned 
37 points of active duty in 1991, but do not reflect the 
specific days on which he performed training activities.  
Although the Veteran's treatment by a private physician for 
the 1991 injury may indicate that he was not involved in 
training when the incident occurred, while this case is in 
remand status, the RO/AMC must attempt to obtain the 
Veteran's service dates in 1991 to verify whether he 
participated in, and was injured during, qualifying service 
on June 19, 1991.

VA has a duty to develop and adjudicate claims under all 
appropriate theories of entitlement.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  Under the duty to assist, 
a medical examination or medical opinion is necessary if the 
record contains competent medical evidence of a currently 
diagnosed disability and evidence that a disability may be 
associated with an established in-service event.  38 C.F.R. § 
3.159(c)(4) (2009); see Charles v. Principi, 16 Vet. App. 370 
(2002).

The Veteran also has contended that his service-connected eye 
disability worsened since the most recent, April 2009, VA 
examination.  Specifically, he testified in March 2010 that, 
since the examination, his eyes were more irritated and more 
easily fatigued.  Where the evidence of record does not 
reflect the current state of the Veteran's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Reexamination will be requested 
whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability.  See 38 C.F.R. § 3.327(a) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the Veteran 
an additional opportunity to submit any 
information that is not evidenced by the 
current record, to include, but not 
limited to, any additional VA, or non-
VA, treatment.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  The RO/AMC must then obtain 
these records and associate them with 
the claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform him and provide him an 
opportunity to submit copies of the 
outstanding medical records.

2.  The RO/AMC must make all appropriate 
inquiries to obtain records of the 
Veteran's reserve training dates to 
determine if he was in training on June 
19, 1991.  If such records are located, 
they must be associated with the claims 
folder.  If VA is unsuccessful in 
obtaining such records, it must inform 
the Veteran  and provide him an 
opportunity to submit any personal copies 
of his 1991 training schedule.

3.  The RO/AMC must then schedule the 
Veteran for a VA examination at an 
appropriate location to determine the 
current severity of his keratoconus and 
to obtain a new medical opinion as to 
whether keratoconus began during service, 
prior to service, and/or was aggravated 
by service.  The following considerations 
will govern the examination:

a.	The entire claims folder and a 
copy of this remand must be made 
available to the examiner in 
conjunction with the examination.  
The examination report must reflect 
review of pertinent material in the 
claims folder.

b.	After reviewing the claims file 
and examining the Veteran, the 
examiner must provide current 
findings as to the severity of the 
service-connected keratoconus.  The 
examiner also must provide an opinion 
as to the etiology of the 
keratoconus, specifying whether it is 
at least as likely as not that the 
disability began in service,  to 
include any period of ACDUTRA.  

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of pertinent evidence of record.  
With specific regard to the opinion 
as to etiology, the examiner must 
refer to and discuss evidence 
including, but not limited to: the 
Veteran's contention that he 
developed keratoconus as the result 
of a May 1989 ocular injury and his 
history of other eye injuries in June 
1991 and September 2004 as well as 
medical records reflecting that he 
left his contacts in for long periods 
of time and was treated for eye 
infections; evidence from the 
National Eye Institute stating that 
keratoconus may be caused by 
inherited corneal abnormality, eye 
injury, or certain eye or systemic 
diseases; the June 2005 VA examiner's 
opinion that the cause was genetic; 
the August 2007 letter from a private 
physician identifying previous eye 
injury as a likely cause in the 
absence of evidence of family 
predisposition, improper fitting of 
contacts, excessive eye rubbing, and 
chronic eye allergies; the November 
2008 statement from a private 
physician that the disability was 
likely aggravated by exposure to 
environmental factors, such as wind 
and dust, during his service in Iraq.  

d.	If the examiner is unable to 
render an opinion without resort to 
speculation, he or she should explain 
why and so state. 

e.  Any necessary tests or studies 
must be conducted and all clinical 
findings should be reported in 
detail and correlated to a specific 
diagnosis.  

4.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, it must be returned to the 
providing physician for corrective 
action.

5.  Thereafter, the RO/AMC must 
consider all of the evidence of record 
and readjudicate the Veteran's claim - 
addressing both the contention that his 
disability was incurred in, rather than 
aggravated by, service and that his 
disability has worsened.  With specific 
regard to the Veteran's contention that 
his keratoconus worsened after the 
April 2009 VA examination, the RO/AMC 
must consider the propriety of a 
"staged" rating based on any changes 
in the degree of severity of the 
service-connected disability.  

6.  The Veteran and his representative 
must be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, if indicated, 
the case should be returned to the 
Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any examination and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any sent 
notice was returned as undeliverable.

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It 
has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


